internal_revenue_service number release date index number -------------------------------- ------------------------------------------------- ---------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc tege eb hw plr-127427-09 date date legend taxpayer -------------------------------------------------------------- ------------------------------------------------- state ------ joint powers act ----------------------------------------------------- ------------------------------------------------------------ trust ------------------------------------------------------------------------ -------------------------------------------------------------------- dear ---------------- facts taxpayer is an entity created pursuant to the joint powers act of state its purpose is to provide a pooled_fund in which its members can invest their available money members of taxpayer are cities city utilities and counties all of which are political subdivisions or instrumentalities of state the income of which is excluded from gross_income by sec_115 of the internal_revenue_code the code taxpayer is governed by a board_of trustees elected annually by its members taxpayer created trust to help the members of taxpayer provide post-retirement health benefits for their employees under their respective retiree health_plans a member of taxpayer may become a participating employer in trust by entering into a participation_agreement with the trustees of trust under the terms of the amended trust agreement only an entity that is a state a political_subdivision of a state or an entity the income of plr-127427-09 which is excluded from gross_income under sec_115 of the code may become a participating employer in trust trust is governed by a board_of trustees pursuant to the original trust agreement taxpayer’s board_of trustees served as trust’s initial trustees however the trust agreement has been amended to provide that the participating employers shall select successor trustees and can remove and replace any trustee by a majority vote trust’s income consists of contributions from participating employers and investment_income each participating employer has a separate_account established under trust assets allocable to such separate_account will include all contributions received by the trustee on behalf of the participating employer together with the income and earnings from such contributions each participating employer has a separate post-retirement health benefits plan the assets of trust are used exclusively to provide post- employment health benefits to former employees of participating employers and their dependents in accordance with each participating employer’s plan and to defray the reasonable expenses associated with providing benefits no private interests participate in or benefit from the operation of trust other than as providers of goods or services as originally written the trust agreement could be amended or terminated by taxpayer the trust agreement has been amended to provide that it can only be amended or terminated by its trustees upon termination of the trust agreement and satisfaction of all of trust’s liabilities any amount remaining will be returned to the participating employers for the purpose of satisfying their plan obligations in no case will the assets of trust be distributed to an entity that is not a participating employer in trust law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to plr-127427-09 sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of its participating employers each of which is a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code providing health benefits to current and former government employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to its participating employers no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation the participating employers have assumed with respect to providing health benefits to their employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 based on the information provided and representations made by trust we conclude that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code no opinion is expressed as to the classification of trust as a_trust for federal tax purposes further no opinion is expressed concerning federal tax consequences under any other provision of the code other than those specifically stated herein in particular no representation is made that contributions to participating employers’ plans or payments to employees former employees retirees spouses or dependents from participating employers’ plans will be tax-free the trust has obtained a ruling concerning only the federal tax treatment of trust’s income that ruling may not be cited or relied upon concerning any matter relating to the taxation of benefits under participating employers’ plans the federal_income_tax consequences to employees former employees retirees spouses and dependents depend solely on the term and operation of the plans plr-127427-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
